—In a proceeding pursuant to Family Court Act article 5 to establish paternity, the putative father appeals from an order of the Family Court, Suffolk County (Kent, J.), dated September 27, 1993, which declared him to be the father of the child.
Ordered that the order is affirmed, without costs or disbursements.
The appellant’s claims of ineffective assistance of counsel are premised on facts dehors the record and are, therefore, beyond review on this appeal. To the extent that the appellant claims that the hearing court placed undue weight on the results of the human leukocyte antigen blood test, we conclude that the court’s determination of paternity was supported by all of the evidence at the hearing (see, Matter of Pandozy [Brenda UU.] v Bruce VV., 136 AD2d 841). Bracken, J. P., Balletta, Copertino and Hart, JJ., concur.